

CEO EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------



This CEO Employment Agreement (the “Agreement”), dated April 30, 2013, is
between BBCN Bank (the “Company”) and Soobong Min, an individual residing at La
Canada, California (“Executive”).


It is the intent of the Company to comply with all laws and regulations, now in
effect or which are passed during the term of this agreement. Each party agrees
that any modification required by any law or regulation is agreed to at
execution.


1.
POSITION AND RESPONSIBILITIES



a.Position. Executive is employed by the Company to render services to the
Company in the position of President and Chief Executive Officer. Executive
shall report to the Board of Directors of the Company and the President and CEO
of BBCN Bancorp, Inc. Executive shall perform such duties and responsibilities
as are normally assigned to such position in accordance with the standards of
the industry and any additional duties now or hereafter assigned to Executive by
the Board of Directors. Executive shall abide by the rules, regulations, and
practices as adopted or modified from time to time in the Company’s sole
discretion. Executive will be based out of the Company’s main office, currently
located in Los Angeles, and acknowledges that travel to other locations will be
necessary. Executive shall devote his entire working time, energy and attention,
to the best of Executive’s abilities and using Executive’s best efforts, to the
business and affairs of the Company and its affiliates.


b.
Other Activities. Except upon the prior written consent of the

Company, Executive shall not, during the term of this Agreement, (i) accept any
other employment, or (ii) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary advantage) that might interfere
with Executive’s duties and responsibilities hereunder or create a conflict of
interest with the Company.


c.
No Conflict. Executive represents and warrants that Executive’s execution

of this Agreement, Executive’s employment with the Company, and the performance
of Executive’s proposed duties under this Agreement shall not violate any
obligations with respect to proprietary or confidential information of any other
person or entity.


d.
Regulatory Approvals. This Agreement shall be subject to the

receipt of all necessary regulatory approvals, waivers or consents (if
applicable), including, but not limited to, the receipt of all necessary
approvals, waivers or consents of BBCN Bank’s regulators (if applicable), as
well as the satisfactory completion of all necessary background checks.



1



--------------------------------------------------------------------------------





2.
COMPENSATION AND BENEFITS



a.
Base Salary. In consideration of the services to be rendered under

this Agreement, the Company shall pay Executive a salary at the rate of Three
Hundred and Eighty Five Thousand Dollars ($385,000) per year (“Base Salary”).
The Base Salary shall be paid in accordance with the Company’s regularly
established payroll practice. Executive’s Base Salary for the second year of the
Term will be reviewed and may be adjusted in the sole discretion of the Company,
as directed by the Board of Directors of the Company.


b.    Equity. The Executive shall receive 16,000 performance units, vesting
equally over two (2) years (1/2 annually on each anniversary of the grant date).
Executive’s entitlement to any performance units which have been, or may in the
future be approved are conditioned upon Executive’s signing of the Performance
Unit Agreement and is subject to its terms and the terms of the Equity Plan
under which the performance units are granted, including vesting requirements.
The performance requirement shall include at a minimum a “meets expectations” on
the annual employee evaluation.


c.    Bonus. Executive shall be considered for an annual cash bonus within the
complete discretion of the Board of Directors.


d. Benefits. Executive will be eligible to participate in any life insurance
benefits as well as vacation, sick leave, medical, dental, vision, disability,
401K, ESOP, and other employee benefits plans of Company normally provided to
other executive officers of Company.


e.Car Allowance. Company shall provide Executive with a car allowance of $1,450
a month.


f.Expenses. The Company shall reimburse Executive for reasonable Company
business expenses incurred in the performance of Executive’s duties hereunder in
accordance with the Company’s CEO Bonus and Expense Reimbursement Policy.




3.
AT-WILL EMPLOYMENT; TERMINATION BY COMPANY



a.    Term. The Term of this Agreement shall be two (2) years (“Term”) and shall
commence on May 1, 2013. If the Agreement is not extended in writing beyond the
Term of two years, and the Executive continues as CEO, he will be subject solely
to the policies and procedures of the Company.


b.    At-Will Termination by Company. The employment of Executive shall be
“at-will” at all times. The Company may terminate Executive’s employment with
the Company at any time, without any advance notice, with or without cause, for
any reason or no reason at all, notwithstanding anything to the contrary
contained in or arising from any statements, policies or practices of the
Company relating to the employment, discipline or termination of its employees.

2



--------------------------------------------------------------------------------



Upon and after such termination, all obligations of the Company under this
Agreement shall cease except for those obligations required by this Agreement.


c.
Severance. Except in situations where the employment of Executive is

terminated for Cause, By Death, By Disability (as defined in Section 4 below),
in the event that the Company terminates the employment of Executive during the
Term, Executive will be eligible to receive the lesser of (1) an amount equal to
twelve (12) months of the then-current Base Salary of the Executive payable in
the form of salary continuation (i.e. in the first year of the Agreement the
combined severance amount would be $385,000), less applicable state and federal
withholdings, or (2) the then-current Base Salary of Executive payable in the
form of salary continuation, less applicable state and federal withholdings for
the remainder of the Term.


Such Severance shall be reduced by any remuneration paid to Executive from any
source because of Executive’s employment or independent consulting work during
the severance period, and Executive shall promptly report all such remuneration
to the Company in writing. Executive’s eligibility for severance is conditioned
on Executive having first signed a release agreement in the form attached as
Exhibit A. Executive shall not be entitled to any severance payments if
Executive’s employment is terminated For Cause, By Death or By Disability or if
Executive’s terminates his own employment (in accordance with Section 5 below).


d.    Delay of Payment. Nothwithstanding any provision to the contrary in this
Agreement, if the Executive is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code Section
409A(a)(2)(B) of the Internal Revenue Code of 1986, as amended (the “Code”),
then with regard to any payment of the provision of any benefit that is required
to be delayed in compliance with Code Section 409A(a)(2)(B), such payment or
benefit shall not be made or provided prior to the earlier of (i) the expiration
of the six (6) month period measured from the date of Executive’s “separation of
service (as such term is defined under Code Section 409A) or (ii) the date of
Executive’s death (collectively, the “Delay Period”). Upon expiration of the
Delay Period, all payments and benefits delayed pursuant to this section
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Executive immediately in a lump sum less applicable withholding, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified herein.




4.
OTHER TERMINATIONS BY COMPANY



a.
Termination for Cause. For purpose of this Agreement, “For Cause” shall

mean: (i) Executive is convicted of a felony or commits a crime involving
dishonesty, breach of trust, or physical harm to any person; (ii) Executive
willfully engages in conduct that is in bad faith and materially injurious to
the Company, including but not limited to, misappropriation of trade secrets,
fraud or embezzlement; (iii) Executive commits a material breach of this
Agreement, which breach is not cured within twenty days after written notice to
Executive from the Company; (iv) Executive willfully refuses to implement or
follow a lawful policy or directive

3



--------------------------------------------------------------------------------



of the Company,; or (v) Executive engages in misfeasance or malfeasance
demonstrated by a pattern of failure to perform job duties diligently and
professionally. The Company may terminate Executive’s employment For Cause at
any time, without any advance notice, except as provided above. The Company
shall pay to Executive (i) any Base Salary to which Executive is entitled up
through the date of termination, and (ii) accrued but unused vacation pay to
which Executive is entitled up through the date of termination, subject to any
other rights or remedies of the Company under law; and thereafter all
obligations of the Company under this Agreement shall cease.




b.
By Death. Executive’s employment shall terminate automatically upon

Executive’s death. The Company shall pay to Executive’s beneficiaries or estate,
as appropriate, (i) any Base Salary to which Executive is entitled up through
the date of Death; (ii) accrued but unused vacation pay then due and owing.
Thereafter, all obligations of the Company under this Agreement shall cease.
Nothing in this Section shall affect any accrued entitlement of Executive’s
heirs or devisees to the benefits of any life insurance plan or other applicable
benefits.


c.
By Disability. If Executive becomes eligible for the Company’s long-term

disability benefits or if, in the sole opinion of the Company, Executive is
unable to carry out the responsibilities and functions of the position held by
Executive by reason of any physical or mental impairment for more than sixty
(60) consecutive days or more than ninety (90) days in any twelve-month period
then, to the extent permitted by law, the Company may terminate Executive’s
employment. The Company shall pay to Executive (i) any Base Salary to which
Executive is entitled up through the date of termination, and (ii) accrued but
unused vacation pay, to which Executive is entitled up through the date or
termination, and thereafter all obligations of the Company under this Agreement
shall cease. Nothing in this Section shall affect Executive’s rights under any
disability plan in which Executive is a participant.




5.
TERMINATION BY EXECUTIVE



At-Will/ Voluntary Termination by Executive. Executive may terminate employment
with the Company at any time for any reason or no reason at all, i.e. at will,
upon six (6) weeks’ advance written notice to the Board. During such notice
period Executive shall continue to diligently perform all of Executive’s duties
hereunder. The Company shall have the option, in its sole discretion, to make
Executive’s termination effective at any time prior to the end of such notice
period as long as the Company pays Executive the Base Salary to which Executive
is entitled up through the last day of the six week notice period. Thereafter
all obligations of the Company shall cease. Executive shall not be entitled to
any separation or severance pay if Executive terminates his employment with the
Company.



4



--------------------------------------------------------------------------------





6.
TERMINATION OBLIGATIONS



a.    Return of Property. Executive agrees that all property (including, without
limitation, all equipment, tangible proprietary information, documents, records,
notes, contracts, emails and Board and Committee materials and
computer-generated materials) furnished to or created or prepared by Executive
incident to Executive’s employment belongs to the Company and shall be promptly
returned to the Company upon termination of Executive’s employment for any
reason.


b.
Cooperation by Executive. Upon termination of Executive’s

employment, Executive shall be deemed to have resigned from all offices and
directorships then held with the Company. Following any termination of
employment, Executive shall cooperate with the Company in the winding up of
pending work on behalf of the Company and the orderly transfer of work to other
employees. Executive shall also cooperate with the Company in the defense of any
action brought by any third party against the Company that relates to
Executive’s employment by the Company.




7.
PROPRIETARY INFORMATION ; PROHIBITION ON THIRD PARTY INFORMATION



a.    Proprietary Information and Confidentiality. As a condition of Executive’s
employment, Executive will hold all Company’s confidential and proprietary
information in confidence and will not disclose, use, copy, publish, summarize,
or remove from the premises of the Company any proprietary or confidential
information, except as is necessary to carry out his assigned responsibilities
as a Company employee. “Confidential” and “Proprietary” Information shall have
the meaning described in the Company’s Code of Ethics and Business Conduct, and
shall include, but are not limited to, all information related to any aspect of
the business of the Company which is either information not known by actual or
potential competitors of the Company or is proprietary information of the
Company, whether of a technical nature or otherwise. Such information includes
promotional methods, marketing plans, lists of customer names and information or
personnel lists of suppliers, business plans, business opportunities, or
financial statements.


b.
Non-Solicitation. Executive acknowledges that, because of Executive’s

position in the Company, Executive will have access to material intellectual
property and confidential information. During the Term of Executive’s employment
and for eighteen months thereafter, in addition to Executive’s other obligations
hereunder, Executive shall not, for Executive or any third party, directly or
indirectly use the Company’s Confidential or Proprietary Information to (a)
divert or attempt to divert from the Company any business of any kind,
including, without limitation, the solicitation of or interference with any of
its customers, clients, business partners or suppliers, or (b) solicit or
otherwise induce any person employed by the Company to terminate his or her
employment with Company and/or to follow Executive to a new Company. If
Executive fails in his obligations to the Company under this provision,
Executive

5



--------------------------------------------------------------------------------



shall be liable for money damages and may be subject to a cease and desist
order, as well as any other remedies available to the Company under applicable
law.


c.
Non-Disclosure of Third Party Information. Executive represents, warrants

and covenants that Executive shall not disclose to the Company, or use, or
induce the Company to use, any proprietary information or trade secrets of
others at any time including, but not limited to any proprietary information or
trade secrets of any former employer, if any. Executive acknowledges and agrees
that any violation of this provision shall be grounds for Executive’s immediate
termination and could subject Executive to substantial civil liabilities and
criminal penalties. Executive further specifically and expressly acknowledges
that no officer or other employee or representative of the Company has requested
or instructed Executive to disclose or use any such third party proprietary
information or trade secrets.


8.
RECOUPMENT POLICY



Executive hereby understands and agrees that the Executive is subject to the
Company’s recoupment policy. Under the current policy applicable to the
Company’s senior executives, subject to the discretion and approval of the
Board, the Company may, to the extent permitted by governing law, require
reimbursement and/or cancellation of any bonus or other incentive compensation,
including stock-based compensation, awarded to the Executive where all of the
following factors are present: (a) the award was predicated upon the achievement
of certain financial results that were subsequently the subject of a material
restatement, (b) the Board determines that the Executive engaged in fraud or
intentional misconduct that was a substantial contributing cause to the need for
the restatement, and (c) a lower award would have been made to the Executive
based upon the restated financial results. In each instance, the Company shall
seek to recover the Executive’s entire annual bonus payment and gain from such
incentive or stock-based compensation received by the Executive within the
relevant period, plus a reasonable rate of interest.


9.
ARBITRATION



Executive agrees to sign and be bound by the terms of the Arbitration Agreement
and which shall supersede any previous Arbitration Agreement, which is attached
as Exhibit B.




10.
AMENDMENTS; WAIVERS; REMEDIES



This Agreement may not be amended or waived except by a writing signed by
Executive and by a duly authorized representative of the Board of Directors.
Failure to exercise any right under this Agreement shall not constitute a waiver
of such right. Any waiver of any breach of this Agreement shall not operate as a
waiver of any subsequent breaches. All rights or remedies specified for a party
herein shall be cumulative and in addition to all other rights and remedies of
the party hereunder or under applicable law.





6



--------------------------------------------------------------------------------



11.
ASSIGNMENT; BINDING EFFECT



a.    Assignment. The performance of Executive is personal hereunder, and
Executive agrees that Executive shall have no right to assign and shall not
assign or purport to assign any rights or obligations under this Agreement. This
Agreement may be assigned or transferred by the Company and nothing in this
Agreement shall prevent the consolidation, merger or sale of the Company or a
sale of any or all or substantially all of its assets.


b.    Binding Effect. Subject to the foregoing restriction on assignment by
Executive, this Agreement shall inure to the benefit of and be binding upon each
of the parties, the affiliates, officers, directors, agents, successors and
assigns of the Company, and the heirs, devisees, spouses, legal representatives
and successors of Executive.


12.
NOTICES



All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered: (a) by
hand; (b) by a nationally recognized overnight courier service; or (c) by United
States first class registered or certified mail, return receipt requested, to
the principal address of the other party, as set forth below. The date of notice
shall be deemed to be the earlier of (i) actual receipt of notice by any
permitted means, or (ii) two business days following dispatch by overnight
delivery service or the United States Mail. Executive shall be obligated to
notify the Company in writing of any change in Executive’s address. Notice of a
change of address shall be effective only when done in accordance with this
paragraph.


Company’s Notice Address:
Executive’s Notice Address:
 
 
BBCN Bank
Soobong Min
3731 Wilshire Blvd., Suite 1000
5326 Godbey Drive
Los Angeles, CA 90010
La Canada, CA 91011
Attn: Legal Department
 
 
 





13.
SEVERABILITY



If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect. In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law.

7



--------------------------------------------------------------------------------







14.
TAXES



All Amounts paid under this Agreement (including without limitation Base Salary,
Bonus and Severance) shall be paid less all applicable state and federal tax
withholdings and any other withholdings required by any applicable jurisdiction.


15.
GOVERNING LAW



This Agreement shall be governed by and construed in accordance with the laws of
the State of California.
 
16.
COMPLIANCE WITH SAFETY AND SOUNDNESS STANDARDS



Notwithstanding anything contained herein to the contrary, in no event shall the
total compensation paid out upon the departure of Executive to the Executive be
in excess of that considered by the Federal Deposit Insurance Corporation,
Federal Reserve Board, or the California Commissioner of Financial
Institutions to be safe and sound at the time of such payment, taking into
consideration all applicable laws, regulations, or other regulatory guidance.
Any payments made to Executive, pursuant to this Agreement or otherwise, are
subject to and conditioned upon compliance with 12 U.S.C. Section 1828(k) and
any regulations promulgated thereunder.


17.
INTERPRETATION



This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor or against any party. Sections and section headings contained in
this Agreement are for reference purposes only, and shall not affect in any
manner the meaning or interpretation of this Agreement. Whenever the context
requires, references to the singular shall include the plural and the plural the
singular.


18.
OBLIGATIONS SURVIVE TERMINATION OF EMPLOYMENT



Executive agrees that any and all of Executive’s obligations under this
Agreement described in Sections 2.f., 6, 7, 10, 13, and Exhibit B hereto, shall
survive the termination of employment and the termination of this Agreement.


19.
COUNTERPARTS



This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement, but all of which together shall
constitute one and the same instrument.





8



--------------------------------------------------------------------------------



20.
AUTHORITY



Each party represents and warrants that such party has the right, power, and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder; and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.


21.
ENTIRE AGREEMENT



This Agreement is intended to be the final, complete, and exclusive statement of
the terms of Executive’s employment by the Company and may not be contradicted
by evidence of any prior or contemporaneous statements of agreements, except for
agreements specifically referenced herein (including the Arbitration Agreement
attached as Exhibit B and the Equity Incentive Plan). This Agreement cannot be
changed, modified or extended except by a writing signed by both parties hereto.
To the extent that the practices, policies or procedures of the Company, now or
in the future, apply to Executive and are inconsistent with the terms of this
Agreement, the provisions of this Agreement shall control. Any subsequent change
in Executive’s duties, position, or compensation will not affect the validity or
scope of this Agreement.


22.
EXECUTIVE ACKNOWLEDGEMENT



EXECUTIVE ACKNOWLEDGES EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL
COUNSEL CONCERNING THIS AGREEMENT, THAT EXECUTIVE HAS READ AND UNDERSTANDS THE
AGREEMENT, THAT EXECUTIVE IS FULLY AWARE OF ITS LEGAL EFFECT, AND THAT EXECUTIVE
HAS ENTERED INTO IT FREELY BASED ON EXECUTIVE’S OWN JUDGMENT AND NOT ON ANY
REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.


In Witness Whereof, the parties have duly executed this Agreement as of the date
first written above.


BBCN Bank                        
By:
/s/ Kevin S. Kim
 
Kevin S. Kim
 
 
Title:
Chairman, BBCN Bank
 
 
Date:
April 30, 2013
 
 

EXECUTIVE            
By:
/s/ Soobong Min
 
Soobong Min
 
 
Date:
April 30, 2013
 
 


9

